Case 16-59245-pwb        Doc 41    Filed 07/17/19 Entered 07/17/19 09:48:41             Desc Main
                                   Document     Page 1 of 3




   IT IS ORDERED as set forth below:



   Date: July 16, 2019
                                                      _________________________________

                                                                Paul W. Bonapfel
                                                          U.S. Bankruptcy Court Judge
 _______________________________________________________________



                    IN THE UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF GEORGIA – ATLANTA DIVISION

IN RE:                                               CASE NO. 16-59245

GAYNA BEVONNE WEEKS                                  CHAPTER: 13
         Debtor.
                                                     JUDGE: HONORABLE PAUL W.
                                                     BONAPFEL
WELLS FARGO BANK, N.A,
          Movant,
v.

GAYNA BEVONNE WEEKS, Debtor,
MARY IDA TOWNSON, Trustee,

                Respondents.

                      CONSENT ORDER ON NOTICE OF FINAL CURE.


         The Movant named above having filed a Response to the Notice of Final Cure of

Mortgage Payment filed on March 14, 2019 (hereafter “the Response”), that matter having been

set for hearing on May 8, 2019, and Debtor seeking to dispute the payment history submitted by

the Movant, the Debtor and Movant have agreed and consented to the following:
Case 16-59245-pwb        Doc 41     Filed 07/17/19 Entered 07/17/19 09:48:41        Desc Main
                                    Document     Page 2 of 3


       IT IS HEREBY ORDERED that the loan is due for the May 1, 2019 payment of

$1,157.91, June 1, 2019 payment of $1,227.87, less suspense of $115.89 with the total amount

due of $2,269.89 as of the date of entry of this Order.

       FURTHER ORDERED that each party shall bear its own attorney’s fees and costs

incurred in connection hereto.


                                      END OF DOCUMENT


CONSENTED TO BY:

/s/ Radha E. Gordon
Radha E. Gordon, Bar No.: 347192
Attorney for Movant
Aldridge Pite, LLP
Fifteen Piedmont Center
3575 Piedmont Road, N.E., Suite 500
Atlanta, GA 30305
Phone: (404) 994-7400
Fax: (888) 873-6147
Email: amccullen@aldridgepite.com


/s/ Araba Kwofie (with express permission)
Araba Kwofie, Bar No.: 901621
Attorney for Debtor
The Semrad Law Firm, LLC
303 Perimeter Center North, #201
Atlanta, GA 30346
jproctor@semradlaw.com

NO OPPOSITION BY:

 /s/
Brandi Kirkland, Bar No.
Staff Attorney for the Chapter 13 Trustee
Mary Ida Townson
Suite 2200
191 Peachtree Street NE
Atlanta, GA 30303-1740
Case 16-59245-pwb       Doc 41     Filed 07/17/19 Entered 07/17/19 09:48:41   Desc Main
                                   Document     Page 3 of 3




                                       Distribution List

Gayna Bevonne Weeks
172 Titan Road
Stockbridge, GA 30281

Jonathan A. Proctor
The Semrad Law Firm, LLC
303 Perimeter Center North, #201
Atlanta, GA 30346

Mary Ida Townson
Suite 2200
191 Peachtree Street NE
Atlanta, GA 30303-1740

Aldridge Pite, LLP
Fifteen Piedmont Center
3575 Piedmont Road, N.E., Suite 500
Atlanta, GA 30305
